                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV17-5299 PSG (FFM)                                            Date    May 16, 2019
 Title            Darren Norman v. C. Wu, M.D., et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                     CS                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
                             None                                                 None
 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE REGARDING TARDY
                              STATUS REPORTS

       Under the terms of the Court’s February 27, 2019 scheduling order, plaintiff and
defendant were required to file status reports, or a joint status report, no later than April
29, 2019. (Docket No. 28, ¶ 10.) As of the date of this order, neither party has filed a
status report. (See generally Docket.) The Court therefore ORDERS the parties to show
cause in writing, within 20 days of the date of this order, why sanctions, including
dismissal or entry of default judgment as relevant, should not be recommended for their
failure to comply with a court order. The parties may discharge this order to show
cause by filing the status report(s).

      As set forth in the scheduling order, the status report(s) must contain the following
information:

                    (a) [A] summary of the proceedings to date and a statement of
                    the principal issues raised by the case; (b) a statement as to
                    whether all parties have been served, and if not, a proposed
                    deadline by which service will be completed; (c) a statement as
                    to whether other parties will be added or amended pleadings
                    will be filed, and if so, a proposed deadline by which those
                    steps will be taken; (d) a description of any discovery
                    completed, and a schedule for any future discovery; (e) a list of
                    contemplated motions, if any, along with proposed dates for the
                    filing and hearing of such motions; (f) an estimate of the time
                    likely to be required for trial, and a statement as to whether trial
                    by jury is desired and has been properly requested; (g) a
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV17-5299 PSG (FFM)                                          Date   May 16, 2019
 Title          Darren Norman v. C. Wu, M.D., et al.

                 description of any settlement negotiations that have occurred,
                 and a recommendation as to the form of settlement conference
                 or other method of alternative dispute resolution that would be
                 most appropriate given the nature of this case; (h) any
                 suggestions the parties may wish to make regarding the
                 management of this action. Where feasible, the parties are
                 strongly encouraged to file a joint status report.

(Docket No. 28, ¶ 10.)


         IT IS SO ORDERED.




                                                                                           :
                                                          Initials of Preparer            JM




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                                  Page 2 of 2
